Title: From John Quincy Adams to William Smith Shaw, 21 April 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Quincy 21. April 1804.

I left at Washington a couple of trunks to be sent round by water—A Gentleman was here yesterday, who tells me they are arrived; and landed—That he saw them at Lee and Dana’s store N: 22. long-wharf. I will be much obliged to you, to call there and see; and if they are there to send me out one of them (the square hair-covered one) in the carriage this afternoon—I presume the freight is not paid, in which case I will thank you to pay it.
Please to call too at Mr: Bacon’s store, N: Y. Central Wharf, for a Packet address’d to me, which came from Philadelphia, in the schooner Thomas Jefferson Captain Daggett.—It is for the American Academy, and will be safe if you put it with my best respects into the hands of Judge Davis.
Another request for my brother—That you would buy at Mr: Wallach’s a Cannister of his “Tinkler and Mountford’s best double strong gun-powder (cost 1 1/2 dollar) and eight nine pounds of patent shot, such as you bought for him before.—The amount being 3 dollars pay from my money & charge to me.
Your’s faithfully.
John Q. Adams.